DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 3, 8 and 9 by the amendment submitted by the applicant(s) filed on December 07, 2021.  Claims 1 – 14 and 29 – 30 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112 (b) paragraphs rejections of claims 1 – 14 and 29 – 30 are withdrawn due the current amendments.

Allowable Subject Matter
Claims 1 – 14 and 29 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method of forming a germanium waveguide including the specific steps limitation of forming a P-type doped silicon strip on a first side of the N-type doped germanium strip and forming an N-type doped silicon trip on a second side of the N-type doped germanium strip opposite said first side, which is neither anticipated or neither disclosed nor 
Claim 8 recites a germanium waveguide structure including the specific structure limitation of a P-type doped silicon strip on the silicon substrate adjacent a first side of the N-type doped germanium strip and an N-type doped silicon trip on the silicon substrate adjacent a second side of the N-type doped germanium, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant’s arguments, see pages 6 – 7, filed December 07, 2021, have been fully considered and are persuasive.  The prior art Liu et al. (CN 103427332), Mao (CN104752341) and Kim et al. (US 2017/0294762) failed to discloses, teach or suggest “forming a P-type doped silicon strip on a first side of the N-type doped germanium strip and forming an N-type doped silicon trip on a second side of the N-type doped germanium strip opposite said first side” (claim 1) and  “a P-type doped silicon strip on the silicon substrate adjacent a first side of the N-type doped germanium strip and an N-type doped silicon trip on the silicon substrate adjacent a second side of the N-type doped germanium” (claim 8) as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



      /Delma R Fordé/Examiner, Art Unit 2828       

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828